Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-17 are objected to because of the following informalities:  “a failure state” is represented 4 times in the claim language without distinction. The examiner has checked the claims over however the applicant is asked to look closer for any similar mistakes to avoid any future delays in prosecution.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2019/0293772) in view of Kroeger (US 2020/0005489).
As per claims 11, 31 and 32, Pfeiffer teaches, a system, comprising: 
at least one object comprising at least one calibration feature ( Pfeiffer, ¶[004] “FIG. 2 depicts captured sensor data represented in a partition for calibration.” And ¶[0061] “ultrasonic sensors to acoustically detect objects in the surroundings of the drive module”); and a vehicle comprising:
 a plurality of sensors configured to detect the at least one calibration feature of the at least one object while the at least one object and the vehicle move relative to each other (Pfeiffer, fig.1 the vehicle 104 and the object is the road being mapped out, and the sensors 124 and calibration 136 for example), each sensor of the plurality of sensors having a plurality of parameters (Pfeiffer, fig.1 showing sensors 124 and the grids are the parameters); a computer-readable medium storing computer-executable instructions and at least one processor configured to be communicatively coupled 
receive known calibration feature data associated with the at least one calibration feature (Pfeiffer, fig.6 height is known calibration feature ); receive, from each sensor of the plurality of sensors, detected feature data associated with the at least one calibration feature; compare the received known feature data with the received detected feature data (Pfeiffer, fig.6 compare 612 and 614); generate, for each sensor of the plurality of sensors, a calibration error value based on the comparison of the received known feature data with the received detected feature data (Pfeiffer, fig.6 618 difference meets or exceeds a threshold height value 618 ); and determine that at least one sensor of the plurality of sensors is incorrectly calibrated when the calibration error value corresponding with the at least one sensor is greater than a first calibration error threshold (Pfeiffer, fig.6 620 miscalibrated means greater than a threshold ).
Pfeiffer doesn’t clearly teach, however Kroeger teaches, wherein the plurality of parameters comprises a plurality of intrinsic parameters and a plurality of extrinsic parameters (Kroeger, ¶[0116] “From operation 716, the process 700 can return to operation 712. For example, the process 700 may iteratively solve for the intrinsic parameters, determine errors associated with the points pairs, and then refine the set of point pairs.” And ¶[0117] “For example, the process may alternate between solving the intrinsics and extrinsics until convergence.”). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Pfeiffer with Kroeger’s ability to have intrinsic and extrinsic parameters, to be able to improve error detection. 
The motivation would have been to improve user experience of having calibrated sensors therefore less errors. 

As per claim 12, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor further carries out operations to compute a corrected parameter for at least one intrinsic parameter associated with the at least one sensor determined to be incorrectly calibrated, wherein computing the corrected parameter is at least partially based on the determining that the at least one sensor is incorrectly calibrated (Pfeiffer, fig.6 620 miscalibrated means greater than a threshold, therefore the system then loops around to recalibrate the sensor).
As per claim 13, Pfeiffer in view of Kroeger teaches, the system of claim 12, wherein when the at least one processor executes the instructions, the at least one processor further carries out operations to modify the at least one intrinsic parameter based on the corrected parameter (Kroeger, ¶[009] “[0009] FIG. 7 is an example process for calibrating intrinsic characteristics of sensors, in accordance with implementations described herein.” Calibrating is to modify   ).

As per claim 14, Pfeiffer in view of Kroeger teaches, the system of claim 12, wherein each of the plurality of sensors comprise at least one monitoring device configured to detect intrinsic data corresponding with the at least one intrinsic parameter (Kroeger, fig.2 each camera is a sensor, and 252 intrinsic calibration therefore detecting intrinsic data), and wherein when the at least one processor executes the instructions, the at least one processor further carries out operations to: receive intrinsic data corresponding with the at least one intrinsic parameter, and compute a corrected parameter for the at least one intrinsic parameter associated with the at least one sensor determined to be incorrectly calibrated, wherein the computing of the corrected parameter is for the at least one intrinsic parameter is at least partially based on the received intrinsic data (Kroeger, fig.2 Generate correction function to correct misalignment (EG intrinsic calibration) between cameras).

As per claim 15, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the plurality of intrinsic parameters comprises at least one of: an operating frequency, a field of view, a beam width, a beam power, and a signal- to-noise ratio (Kroeger, fig.2 Generate correction function to correct misalignment (EG intrinsic calibration) between cameras, cameras represent field of view).

As per claim 16, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor further carries out operations to determine that the at least one sensor determined to be calibrated incorrectly is in a failure state when the calibration error value corresponding with the at least one sensor is greater than a second calibration error threshold (Kroeger, ¶[0066] “In some examples, the extrinsic calibration component 536 may determine a projection error using the epipolar lines, and point pairs having an error (e.g., a distance between a point and an epipolar line) equal to or above a threshold error may be excluded from the set of point pairs.” ).
As per claim 17, Pfeiffer in view of Kroeger teaches, the system of claim 16, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to compute a corrected parameter for at least one extrinsic parameter associated with the at least one sensor determined to be in a failure state, wherein the computing of the corrected parameter for the at least one extrinsic parameter is at least partially based on the determining that the at least one sensor is in a failure state (Kroeger, ¶[0025] “implementations of this disclosure may be used to calibrate for extrinsic misalignment, e.g., physical misalignment, and the pose of the vehicle and the matrix describing the intrinsic calibration associated with the cameras may be fixed during computation of the fundamental matrix, with the six-degrees of freedom associated with the extrinsic calibration being free parameters.”   ).
As per claim 18, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the plurality of extrinsic parameters include at least one of: the locations of the sensors as it is mounted on the vehicle, the distance of the sensor with respect to the other sensors, the angle of the sensor, the noise level caused by the environment, and the ambient brightness of the environment (Kroeger, ¶[0025] “implementations of this disclosure may be used to calibrate for extrinsic misalignment, e.g., physical misalignment, and the pose of the vehicle and the matrix describing the intrinsic calibration associated with the cameras may be fixed during computation of the fundamental matrix, with the six-degrees of freedom associated with the extrinsic calibration being free parameters.”  Physical misalignment represent sensors mounted on vehicle ).
As per claim 19, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the at least one object comprises three surfaces defining three mutually perpendicular planes, each surface of the three surfaces comprising at least one calibration feature (Pfeiffer, fig.1 showing perpendicular plane).
As per claim 20, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the at least one object comprises a fixed road feature (Pfeiffer, fig.1, this is a road surface ).
As per claim 21, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the plurality of sensors comprises a first sensor having a first type and a second sensor having a second type (Pfeiffer, Abstract, “The system can include, among others, LIDAR, RADAR, SONAR, cameras, microphones, GPS, and infrared systems for monitoring and detecting environmental conditions.” ).
As per claim 22, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the plurality of sensors comprises at least one RADAR sensor, and the least one object comprises an inner metal core being detectable by the at least one RADAR sensor (Pfeiffer, Abstract, “The system can include, among others, LIDAR, RADAR, SONAR, cameras, microphones, GPS, and infrared systems for monitoring and detecting environmental conditions.” ).

As per claim 23, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the plurality of sensors comprises at least one light detection and ranging sensor and at least one RADAR sensor, and the at least one object comprises an augmented portion, the augmented portion being substantially detectable by the at least one light detection and ranging sensor and substantially undetectable by the at least one RADAR sensor (Pfeiffer, Abstract, “The system can include, among others, LIDAR, RADAR, SONAR, cameras, microphones, GPS, and infrared systems for monitoring and detecting environmental conditions.” ).
As per claim 24, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the known feature data comprises at least one of: information received from a remote sensor, information received from another vehicle, information received from the one or more sensors at a prior time, information determined by a pre-calibrated sensor of the one or more sensor (Pfeiffer, fig.2 sensor data would be taken at different times  ).
As per claim 25, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein the known feature data comprises information received from a remote sensor mounted on a second vehicle ( Pfeiffer, FIG.2 the vehicle is on a road and would inherently interact with other vehicles in the same system).
As per claim 26, Pfeiffer in view of Kroeger teaches,  the system of claim 11, wherein the known feature data comprises information received from a sensor of a first type and the plurality of sensors comprises at least one sensor of a second type being different from the first type (Pfeiffer,  ¶[0011] “The system may use LIDAR sensors to capture data in the environment that correspond to, for example, height values of surfaces in the environment. In some instances, based at least in part on image data, segmentation data, classification data, or GPS data, or any combination thereof, a portion of the captured data may be associated with a ground surface.” Two different type of sensors being used ).

As per claim 27, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to cause the vehicle to cease operation if the calibration error value corresponding with the at least one sensor determined to be incorrectly calibrated is greater than a calibration error threshold ( Pfeiffer, ¶[0029-30] “Thus, the system 100 may select a partition and then perform a variety of checks on the region data 134 associated with the partition. In some instances, the one or more checks to determine a threshold amount of data may be performed prior to selecting a partition for the detection operations discussed herein. [0030] FIG. 3A depicts a side view 300 of an example vehicle 304 having multiple sensors 124 mounted to the vehicle 304. As shown in the side view 300, the vehicle 304 may include any number of sensors 124 in any combination or configuration. For example, the vehicle 304 includes at least sensors 124. In some instances, the sensors 124 may comprise RADAR sensors, LIDAR sensors, SONAR sensors, image sensors, microphones, or any combination thereof. The vehicle 304 may also include any number and type of sensors and is not limited to the examples provided.” If one of these sensors is above a threshold since the system is implemented in an autonomous environment the operation would then be ceased ).
As per claim 28, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to notify a remote technician if the calibration error value corresponding with the at least one sensor determined to be incorrectly calibrated is greater than a calibration error threshold (Pfeiffer, fig.5 showing network communication therefore it can be obvious to try to connected to an outsider).
As per claim 29, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to navigate the vehicle to a service location if the calibration error value corresponding with the at least one sensor determined to be incorrectly calibrated is greater than a calibration error threshold (Pfeiffer, ¶[0010] “FIG. 7 depicts an example process for commanding an autonomous vehicle based at least in part on LIDAR data.” ).
As per claim 30, Pfeiffer in view of Kroeger teaches, the system of claim 11, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to disable the at least one sensor determined to be incorrectly calibrated if the calibration error value corresponding with the at least one sensor is greater than a calibration error threshold ( Pfeiffer, ¶[0029-30] “Thus, the system 100 may select a partition and then perform a variety of checks on the region data 134 associated with the partition. In some instances, the one or more checks to determine a threshold amount of data may be performed prior to selecting a partition for the detection operations discussed herein. ¶[0030] FIG. 3A depicts a side view 300 of an example vehicle 304 having multiple sensors 124 mounted to the vehicle 304. As shown in the side view 300, the vehicle 304 may include any number of sensors 124 in any combination or configuration. For example, the vehicle 304 includes at least sensors 124. In some instances, the sensors 124 may comprise RADAR sensors, LIDAR sensors, SONAR sensors, image sensors, microphones, or any combination thereof. The vehicle 304 may also include any number and type of sensors and is not limited to the examples provided.” If one of these sensors is above a threshold since the system is implemented in an autonomous environment the operation would then be ceased ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/